Citation Nr: 1135326	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-16 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure (Agent Orange). 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

3.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with a history of symptomatic photophobia, history of mild diabetic retinopathy, and bilateral cataracts.   

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and October 2008 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In the October 2008 rating decision on appeal, the RO denied an increased evaluation in excess of 20 percent for type II diabetes mellitus with history of symptomatic photophobia.  In an April 2011 Supplemental Statement of the Case (SSOC), the RO recharacterized the disability as type II diabetes mellitus with a history of symptomatic photophobia, history of mild diabetic retinopathy, and bilateral cataracts.   

In a June 2008 VA Form 9 (substantive appeal), the Veteran requested the opportunity to testify at a Board hearing held before a Veterans Law Judge.  In March 2010, the Veteran withdrew his request for a hearing, and he has not since filed another request to testify at a Board hearing.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

The RO issued three separate statements of the case (SOCs) on June 17, 2008.  Pertinent in this appeal, the issues adjudicated in those SOCs included entitlement to TDIU.  Later, in June 2008, the Veteran filed a timely substantive appeal, in which he marked that he wished to appeal all issues listed in the SOCs sent him.  He then handwrote that he was only appealing three issues denied in the June 2008 SOCs.  The three issues he listed did not include TDIU, but he did not expressly identify that he was not appealing the issue of entitlement to TDIU.    

Similarly, the RO issued a SOC on November 14, 2008, adjudicating the issue of entitlement to an initial compensable rating for bilateral hearing loss.  The RO issued a Supplemental Statement of the Case (SSOC) on the same date in November 2008 readjudicating four separate claims, including entitlement to service connection for esophageal cancer and entitlement to TDIU.  The Veteran then filed a timely substantive appeal in December 2008 indicating that he wished to appeal all the issues listed on the SOC and any SSOCs sent to him.  He handwrote a statement indicating that he wanted to appeal the issues that "apper [sic] on the statement of the case (SOC) dated Nov. 14, 2008," and he went on to list the four issues readjudicated in the SSOC.  However, in a separate statement written on the same date, the Veteran handwrote that he was "appealing or disagreeing with your denial of bilateral hearing loss."  

Under such circumstances, the Veteran did not make it clear that he wished to limit his appeal to only certain issues.  Therefore, the Board will construe his substantive appeal as encompassing entitlement to an initial compensable rating for bilateral hearing loss and entitlement to TDIU. See Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Aug. 4, 2011); see also See Rowell v. Principi, 4 Vet. App. at 17 (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by a timely notice of disagreement); Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that, where Board proceeded to review claims on appeal where no substantive appeal was filed, Board implicitly waived the filing requirement of the substantive appeal as to those claims); Percy v. Shinseki, 23 Vet. App. 37 (2009); Marsh v. West, 11 Vet. App. 468, 470-72 (1998) (Board has an obligation to assess its own jurisdiction on appealed claims).

The issues of (1) entitlement to service connection for esophageal cancer; (2) entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus, with history of symptomatic photophobia, history of mild diabetic retinopathy, and bilateral cataracts; and, (3) entitlement to TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In February 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran filed correspondence in February 2009 in which he wrote "I would like to drop the Appeal on Hearing Loss."  The RO sent the Veteran a letter in June 2009 informing him that they had received his request to withdraw the appeal on the issue and that they had removed the appeal concerning the claim.  

As the appeal on the issue was withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that claim, and it is dismissed.

The Board recognizes that the Veteran also wrote in February 2009 correspondence: "Then I would like to Apply for an Increase on my Hearing Loss."  The RO developed the matter as a new increased rating claim and then issued a rating decision in May 2009 awarding a compensable rating for hearing loss effective in February 2009.  The Veteran did not submit a timely notice of disagreement (NOD) disagreeing with either the rating or effective date assigned in the May 2009 rating decision.  Therefore, the May 2009 rating decision is not on appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302.


ORDER

The appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



REMAND

Upon review, the Board finds that further development is necessary on the claims of (1) entitlement to service connection for esophageal cancer; (2) entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with a history of symptomatic photophobia, history of mild diabetic retinopathy, and bilateral cataracts; and, (3) entitlement to TDIU.  

With regard to each remanded claim, the claims file shows that there are pertinent records that must be obtained.  First, the Veteran submitted a May 2007 statement identifying that all pertinent treatment records were at the Beckley VA Medical Center (VAMC) and Salem VAMC.  Although the RO obtained the Beckley VAMC records, the complete Salem VAMC records prior to February 2008 were not obtained and are not otherwise associated with the claims file.  For instance, the records showing treatment for esophageal cancer, including chemotherapy, are missing.  These records are particularly necessary to decide the claim of service connection for esophageal cancer, as this has been identified as the facility where he underwent all treatment for the disorder.  

Similarly, the Veteran wrote in an October 2007 statement that he had been awarded disability benefits from the Social Security Administration (SSA).  The RO confirmed in June 2008 that he was receiving SSA disability benefits; however, the claims file does not contain any decision to grant SSA benefits or the records upon which the decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Salem VAMC records prior to February 2008 and the SSA records are pertinent to the remanded claims.  Therefore, they must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Baker v. West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

With regard to the claim for TDIU, the Board finds that a VA examination is necessary.  In a January 2007 letter, a private physician informed the Veteran that his commercial driver's license was temporarily disqualified due to medical findings related to his diabetes.  A March 2007 statement from the Veteran's last employer shows that he was terminated from employment due to diabetes-related eyesight problems.  According to a January 2007 private psychiatric evaluation report, the Veteran "does not appear able to tolerate much stress and is unable to handle any gainful employment."  In March 2007, a private physician wrote that the Veteran should be considered for short-term disability benefits due to esophageal cancer.  In August 2009, the Veteran himself wrote that he was unemployed at that time due to cancer, type II diabetes mellitus, high blood pressure, tinnitus, and peripheral neuropathy.  More recently, a VA physician wrote in a February 2010 note as follows:  "Imp: #1 esophageal cancer // The [Veteran] remains permanently and totally disabled."  

The Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) with major depressive disorder, diabetes mellitus with related eye problems, tinnitus, bilateral hearing loss, and peripheral neuropathy of all four extremities.  The record indicates that the Veteran may be unable to secure and follow a substantially gainful occupation by reason of his numerous disabilities, including esophageal cancer.  Esophageal cancer is not presently a service-connected disability, but is being remanded for further development.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, the issues are REMANDED for the following action:


1. After completing any initial development deemed warranted based upon a review of the entire record, the RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have outstanding records pertinent to his claim.   

2.  After the Veteran has signed any necessary releases, the RO should make all necessary attempts to obtain any pertinent records identified by the Veteran, if they are not already associated with the claims file.  

The RO must obtain all of the Veteran's outstanding VA treatment records, including all records from the VA Medical Center in Salem, Virginia.  

3.  The RO should obtain a copy of the decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  After completing the above requested development, the RO should undertake any further development warranted by the record and readjudicate the claims of service connection for esophageal cancer and an increased evaluation for diabetes mellitus.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion.  

5.  After adjudicating all pending service connection and increased evaluation claims, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full- time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

If the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


